UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




          United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                              Argued February 28, 2006
                               Decided March 23, 2006


                                         Before

                           Hon. JOHN L. COFFEY, Circuit Judge

                           Hon. DIANE P. WOOD, Circuit Judge

                           Hon. TERENCE T. EVANS, Circuit Judge


No. 04-2156
                                                  Appeal from the United States
EDWARD E. FRENCH, SR.,                              District Court for the
             Plaintiff-Appellant,                   Northern District of Indiana,
                                                    Hammond Division.
              v.
                                                  No. 2:02 CV 315 PS
ALPHA STEEL CORPORATION,
             Defendant-Appellee.                  Philip P. Simon, Judge.



                                      ORDER

    Edward French sued his former employer, Alpha Steel Corporation, under 42 U.S.C.
§ 1981 and Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq., claiming
that the company had discriminated against him on the basis of race. He alleged that
this occurred when Alpha denied his request for a leave of absence, accepted his
apparent resignation, and later refused his attempt to rescind this resignation. He also
alleged that his manager called him a derogatory name. The district court granted
summary judgment for Alpha. It concluded that the circumstantial evidence of direct
discrimination that French offered was insufficient to raise a genuine issue of fact that
would entitle him to go to trial. It also found that French waived his claim under the
No. 04-2156                                                                      Page 2


indirect method of proving discrimination, and added for good measure that he failed
to point to evidence that would permit a trier of fact to find either an adverse
employment action or more favorable treatment of similarly situated coworkers outside
the protected class. French appeals, and we affirm.

                                              I

    French, who is African-American, began unloading trucks for Alpha in 1998; later,
he was promoted first to saw operator and then group leader. In late 2001 he decided
that he wanted to attend classes at a local vocational college to obtain a real estate
appraiser’s license. French asked his union steward, Joel Komyatte, to request a 14-
week leave of absence on his behalf so that he could pursue this interest. Komyatte did
so, but David Panozzo, the plant manager, denied the request. On December 10, 2001,
French submitted a letter to Panozzo and to his foreman, Fred Pezel, inquiring about
the possibility of future layoffs, discussing his desire to further his education, and
expressing his unhappiness in his current position. Because that letter features so
prominently in French’s case, we reproduce it in full here, exactly as he wrote it:

   Dear Dave Panozzo and staff. Today is Monday 12-10-01. I Edward E. French,
   Sr., I am discussing the possibility of upgrading my future.

   I worked here at Alpha and seems like the company is going through ups and
   down. So my conclusion came down to Edward needs to go back to school to
   better my future, and my familys future. So if it is a opportunity to upgrade
   myself why not at this time. The economy is down also, so I know things aren’t
   looking good, so I asking if there is gonna be a laid off cut.

   I would rather go back to school to upgrade my education for the long haul.

   My class starts Jan 14 2002 for 14 weeks so, I need plenty of concentration to
   achieve my goals in life to be a sucessful business owner. I’m just not happy here
   no more, I had things happen to me that I really cant sometimes understand
   why things happen, but they do happen anyway.

   So I just come to try to do my best job.

   Thank you.

   Mr. Edward E. French, Sr.

French met with Panozzo, Komyatte, and Pezel to discuss the letter. The latter two
testified that French explicitly stated that his intent was to resign. French takes issue
with that account. It is undisputed, however, that after the managers received this
No. 04-2156                                                                        Page 3


letter, they posted a job bid for French’s group leader position and they awarded it to
another employee prior to January 11, 2002.

    French seemed to acknowledge that he had resigned (or at a minimum that the
company may have thought that he had resigned) when he submitted another letter
to Panozzo in January 2002, stating that he was “writing to remove my letter of
resination [sic], that I submitted to you, and I will [sic] like to still be an Employee at
Alpha Steel Corp.” Because Alpha had already filled French’s position, however, it
chose not to accept the attempted rescission. French met with Panozzo and several
union leaders shortly before his last day of work to discuss the possibility that French
was engaging in a work slowdown or that he was encouraging other union employees
to strike. According to French, the meeting ended when Panozzo became upset and said
“get this nigger out of my office.” Although none of the other attendees at the meeting
corroborated French’s claim, we accept French’s version for purposes of our review of
the summary judgment.

    The district court granted Alpha’s motion for summary judgment. It concluded that
French failed to prove intentional discrimination under the direct method because he
offered no smoking-gun evidence that any decision Alpha took was based on his race,
and the only circumstantial evidence he offered, such as Panozzo’s racial slur, was
unrelated to French’s resignation or French’s attempt to rescind the resignation. The
district court also found no “telling temporal sequence” that would permit a trier of fact
to find a causal link between the alleged racial slur and French’s departure from
Alpha. Next the district court found that French could not rely on the indirect method
of proving discrimination, because he “made only a passing reference to the indirect
method in his opposition to summary judgment.” The court therefore concluded that
he had waived (or more properly, forfeited) such a claim. In any event, the court
observed, French could not proceed under the indirect method. The court noted that
because French resigned, he could not show that he suffered an adverse employment
action. Finally, the court stated that even if French could establish a prima facie case
of discrimination, he could not show that Alpha’s stated reason for terminating
him—that his position had been filled in response to his own resignation request one
month earlier—was pretextual.

                                            II

    On appeal French argues that he presented genuine issues of fact to the district
court that were improperly resolved by the judge on summary judgment. He urges us
to regard Panozzo’s racial slur as one sliver of evidence that, taken together with the
remainder of the events, would entitle a jury to conclude that his termination was on
account of his race. He also argues that the district court erred by requiring him to
show a causal link between Panozzo’s alleged racial slur and his termination. We
review the grant of summary judgment de novo, construing the facts supported by
No. 04-2156                                                                       Page 4


relevant evidence in the light most favorable to the non-moving party. See Cardoso v.
Robert Bosch Corp., 427 F.3d 429, 432 (7th Cir. 2005).

    The district court correctly concluded that the evidence French submitted in
response to Alpha’s summary judgment motion was not enough to create a genuine
issue of fact under the direct method of proving discrimination. Under that method, the
employee must offer either direct evidence or circumstantial evidence pointing directly
to a discriminatory purpose on the part of the employer. Blise v. Antaramian, 409 F.3d
861, 866 (7th Cir. 2005). French maintains that Panozzo’s use of a racial slur several
weeks after he gave the December 10 letter to Alpha was sufficient circumstantial
evidence for a jury to find intentional discrimination, yet French denies that he must
show a causal link between the remark and his termination. He is wrong. For a racial
slur to be probative of racial discrimination, it must be causally related to the decision
to terminate employment. See Williams v. Seniff, 342 F.3d 774, 790 (7th Cir. 2003);
Gorence v. Eagle Food Ctrs., Inc., 242 F.3d 759, 762 (7th Cir. 2001). Here, even if the
evidence is interpreted in the light most favorable to French and Panozzo is presumed
to have used a racial slur in the January 2002 meeting, French cannot show that the
statement was causally related to the conclusion of his employment with Alpha. The
January 2002 meeting occurred after Alpha denied French a leave of absence, accepted
his resignation, and filled his position. Additionally, French agreed that the meeting
with Panozzo had nothing to do with Alpha’s denial of his request for a leave of absence
or his resignation. Thus there is no causal link between the alleged remark and
French’s termination.

    French has not challenged the district court’s determination that he forfeited his
discrimination claim under the indirect method. Moreover, he does not challenge any
of the district court’s reasons for finding that his claims could not succeed under the
indirect method. He also fails to challenge the district court’s determination that his
resignation served as a legitimate reason for his termination. He does argue that the
December 10 letter was not “really” a letter of resignation at all, but he offers nothing
to refute the fact that Alpha reasonably understood it as such, which is all that is
necessary to show that race had nothing to do with Alpha’s action. In the end, French
believes that the use of the summary judgment procedure effectively denied him his
day in court. He quotes Winston Churchill and Alexander Hamilton to highlight the
philosophical justification for the institution of the jury. But it is established beyond
any argument that a jury trial is neither necessary nor appropriate when no genuine
issues of fact are presented. French received all the process he is due, and we therefore
AFFIRM the judgment of the district court.